Citation Nr: 1443370	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraines.

2.  Entitlement to an initial rating in excess of 10 percent for a left hip strain.

3.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

5.  Entitlement to an initial rating in excess of 10 percent for cervical spine osteodegenerative disease from August 1, 2008 to December 9, 2009.

6.  Entitlement to a rating in excess of 20 percent for cervical spine osteodegenerative disease from  December 9, 2009.

7.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1981 to July 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, granted the Veteran's claim for migraines and assigned an initial noncompensable rating.  His claims for service connection for a left hip strain, right knee patellofemoral syndrome, left knee degenerative joint disease and cervical spine osteodegenerative disease were also granted and initial 10 percent ratings were assigned for each disability.  The Veteran filed a notice of disagreement (NOD) in November 2009.  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2011. 

In a December 2010 rating decision, the RO, inter alia, awarded service connection for right upper extremity radiculopathy and assigned an initial 20 percent rating, effective March 3, 2010.  That same day, RO issued a SOC that included the issue of entitlement to a higher initial rating for right upper extremity radiculopathy, despite the fact that the Veteran did not file a NOD as to that issue.  The Veteran subsequently filed a substantive appeal as to all issues listed on the December 2010 SOC.  In an April 2011 VA Certification of Appeal (VA Form 8), the RO certified the issue of entitlement to a higher initial rating for right upper extremity radiculopathy to the Board for its consideration.  Nevertheless, the Board notes that, under these circumstances, it will accept jurisdiction of the claim for a higher initial rating for right upper extremity radiculopathy, which has been deemed to be on appeal.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing). 

As the appeal involves disagreement with the initial rating assigned following the awards of service connection for migraines, a left hip strain, right knee patellofemoral syndrome, left knee degenerative joint disease, cervical spine osteodegenerative disease and right upper extremity radiculopathy, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

By rating decision in December 2010, the RO assigned a higher, 30 percent rating for the migraines from August 1, 2008 (the day after the Veteran's service discharge).  In addition, a 20 percent rating was assigned for cervical spine osteodegenerative disease, effective December 9, 2009 (the date of a VA examination).  However, inasmuch as a higher rating is available for migraine headaches and a cervical spine disorder and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.   Id; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA reveals a March 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains no documents at this time.

As explained below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the instant claims is warranted. 

With regard to the claim for a higher initial rating for migraine headaches, the Board notes that the Veteran was last afforded a VA examination in January 2010.  However, in its March 2014 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's headaches had worsened as he now suffers from very frequent and completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Considering these assertions in conjunction with the time period since the 2010 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

With regard to the claims for a higher initial rating for his left hip strain, right knee patellofemoral syndrome, left knee degenerative joint disease, cervical spine osteodegenerative disease and right upper extremity radiculopathy, the Board notes that he was last afforded a VA orthopedic examination in December 2009.  The Veteran was also afforded a VA joints examination addressing the left knee in November 2010.  However, in its March 2014 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's disabilities had worsened and that he experienced pain through all ranges of motion in the joints.  There was also some suggestion that the prior examinations were performed improperly and without the use of goniometer.  Considering these assertions in conjunction with the time period since the 2009 and 2010 examinations, the Board finds that the evidence suggests the possible worsening of his disabilities, warranting re-examination.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).   

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2013).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Also, with respect to these claims, to ensure all due process requirements are met, and record is complete, prior to arranging for the requested examinations, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records, to include any Tricare records and/or records from Dr. J. H.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 



Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private records, to include any records from Tricare and/or Dr. J. H.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional at a VA medical facility, for evaluation of his service-connected migraines.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render findings as to the nature, frequency and severity of the Veteran's migraine headaches, and specifically address the existence and frequency of any prostrating attacks.  The examiner should address whether the Veteran's headaches are productive of severe economic inadaptability, and provide supporting findings for conclusions reached in this regard. 

Based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since August 2008, the Veteran's service-connected migraines have changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional at a VA medical facility, for evaluation of his service-connected right knee patellofemoral syndrome, left knee degenerative joint disease and left hip strain.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include x-rays, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right knee and left knee (expressed in degrees).  For each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. The examiner should specifically indicate whether the right knee or left knee joints were ankylosed. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee or left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should conduct range of motion testing of the left hip (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left hip due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, regarding the left hip, the examiner should indicate whether the Veteran has such painful motion or weakness as to require the use of crutches; or has markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; or has moderately severe residuals of weakness, pain or limitation of motion.

Based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since August 2008, the Veteran's service-connected right knee patellofemoral syndrome, left knee degenerative joint disease and/or left hip strain have changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 



All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional at a VA medical facility, for evaluation of his service-connected cervical spine osteodegenerative disease and right upper extremity radiculopathy.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include x-rays,  should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the cervical spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also specifically indicate whether the Veteran has any ankylosis of the cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally, considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by an examiner and treatment by an examiner).  If the Veteran has incapacitating episodes associated with his cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should clearly indicate whether the Veteran has neurological manifestations of cervical spine disability, to include radiculopathy.  For each neurological impairment identified, to include the service-connected right upper extremity radiculopathy, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since August 2008, the Veteran's service-connected cervical spine osteodegenerative disease has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  The examiner should also indicate whether, at any time since March 2010, the Veteran's service-connected right upper extremity radiculopathy has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



